Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 1 of 18




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 20-cv-2619-WJM-NYW

   GROWCENTIA, INC.,

         Plaintiff,

   v.

   JEMIE B.V.,

         Defendant.


    ORDER GRANTING DEFENDANT’S MOTION TO DISMISS UNDER FED. R. CIV. P.
        12(b)(2) FOR LACK OF PERSONAL JURISDICTION AND 12(b)(5) FOR
                      INSUFFICIENT SERVICE OF PROCESS


         This matter is before the Court on Defendant Jemie B.V.’s (“Jemie”) Motion to

   Dismiss Under Fed. R. Civ. P. 12(b)(2) for Lack of Personal Jurisdiction and 12(b)(5) for

   Insufficient Service of Process (“Motion”). (ECF No. 23.) For the following reasons, the

   Motion is granted.

                                          I. BACKGROUND 1

         The following factual summary is drawn from Plaintiff Growcentia, Inc.’s

   (“Growcentia”) Complaint for Declaratory Judgment (ECF No. 1), except where

   otherwise noted. The Court assumes the allegations contained in the Complaint to be

   true for the purpose of deciding the Motion. See Ridge at Red Hawk, L.L.C. v.

   Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).




         1
             Citations to (¶ __), without more, are references to the Complaint. (ECF No. 1.)
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 2 of 18




          Growcentia is a Delaware corporation with its principal place of business in Fort

   Collins, Colorado. (¶ 6.) Growcentia produces “science-based solutions for cannabis

   and hemp cultivators under its recognizable MAMMOTH product line.” (¶ 1.)

   Growcentia added a new product to its MAMMOTH product line called

   CANNCONTROL, which is a fungicide and pesticide to help cultivators grow cannabis.

   (¶ 2.) The CANNCONTROL product is always packaged and sold with Growcentia’s

   MAMMOTH mark. (Id.)

          Jemie is a Dutch limited liability company with its principal place of business in

   Oosterhout, The Netherlands. (¶ 7.) According to the Declaration of Sanne

   Heestermans, a Legal Coordinator for Canna Corporate B.V., Jemie is an intellectual

   property holding company that does not manufacture, sell, advertise, distribute, or

   market any products or services to anyone in the United States. (ECF No. 23-1 ¶ 3.)

   Jemie purports to own several CANNA and “CANNA-formative” trademarks for goods

   and services in the cannabis field. (¶ 3.) On July 28, 2020, Jemie sent Growcentia a

   letter demanding that “Growcentia expressly abandon its CANNCONTROL application

   and ‘[n]ever seek to register or use the CANNCONTROL name or mark, or any other

   name, mark, or domain name incorporating CANN or CANNA’ for goods or services

   related to seed or plant cultivation, nutrition, growth, or care.” (Id.; ¶ 20; ECF No. 5.)

          On August 28, 2020, Growcentia filed this action seeking a declaratory judgment

   of non-infringement of trademark. (¶¶ 40–45.) Specifically, Growcentia alleges that an

   actual case or controversy exists between the parties because Jemie has alleged that

   Growcentia’s CANNCONTROL mark and products are likely to cause consumer

   confusion with Jamie’s CANNA and CANNA-formative marks in the United States. (¶




                                                 2
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 3 of 18




   12.) As a result, Jemie has asserted that Growcentia’s CANNCONTROL mark infringes

   upon its purported exclusive rights and trademarks and has attempted to limit

   Growcentia’s marketing and sales of goods containing the CANNCONTROL mark. (Id.)

   Growcentia disputes Jemie’s contentions, alleging that Jemie’s purported area of

   exclusive rights is narrower than Jemie asserts, and that the manner in which

   Growcentia will and does market, advertise, and promote its products will not cause

   confusion or otherwise infringe any trademarks or other rights of Jemie. (Id.)

             Growcentia alleges that the Court has personal jurisdiction over Jemie for the

   following reasons:

                   Upon information and belief, this Court has personal
                   jurisdiction over Jemie, as it has purposely directed
                   substantial commercial activities in this State and derives
                   substantial revenue from substantial, continuous, and
                   systematic business activities, including interstate
                   commerce, directed in this State and District. On information
                   and belief, this conduct includes dealership agreements with
                   approximately ten retailers of Jemie’s products in this
                   District. On information and belief, Jemie has no less than 4
                   “Preferred Dealers” located in this State and District. By
                   virtue of these actions, Jemie has purposefully availed itself
                   of the privilege of conducting business in this State and in
                   this District and is subject to jurisdiction in this Court under
                   Colo. Rev. Stat. § 13-1-124.

   (¶ 10.)

             On November 5, 2020, Jemie filed the Motion, arguing that the Court lacks

   personal jurisdiction and that Growcentia failed to properly serve Jemie under Federal

   Rule of Civil Procedure 12(b)(5). (ECF No. 23.) Growcentia filed a response in

   opposition (ECF No. 25), and Jemie filed a reply (ECF No. 28). On June 9, 2021, Jemie

   filed an Unopposed Motion for Status Update Regarding Pending Motion to Dismiss.

   (ECF No. 64.)



                                                  3
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 4 of 18




                                         II. LEGAL STANDARD

          The purpose of a motion to dismiss under Federal Rule of Civil Procedure

   12(b)(2) is to determine whether the Court has personal jurisdiction over a defendant.

   The plaintiff bears the burden of establishing personal jurisdiction, and may satisfy this

   burden by making a prima facie showing that personal jurisdiction over the defendants

   obtains. Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir.

   2008). “In the preliminary stages of the litigation, however, the plaintiff’s burden is light.”

   Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995). If the presence or

   absence of personal jurisdiction can be established by reference to the complaint, the

   Court need not look further. Id. The plaintiff, however, may also make this prima facie

   showing by putting forth evidence that, if proven to be true, would support jurisdiction

   over the defendant. Id. “[A]ny factual disputes in the parties’ affidavits must be

   resolved in plaintiff’s favor.” Id.

                                            III. ANALYSIS

          The Court recognizes that proper service is a jurisdictional prerequisite to

   litigation. See Sarnella v. Kuhns, 2018 WL 1444210, at *1 (D. Colo. Mar. 23, 2018).

   “Effectuation of service is a precondition to suit . . . .” Jenkins v. City of Topeka, 136

   F.3d 1274, 1275 (10th Cir. 1998). Without proper service, the Court lacks personal

   jurisdiction over a defendant. See Okla. Radio Assocs. v. FDIC, 969 F.2d 940, 943

   (10th Cir. 1992).

          Here, Jemie challenges both the Court’s personal jurisdiction as well as whether

   Growcentia properly served process on Jemie as required by the Hague Convention.

   (ECF No. 23.) Upon review of the papers, it is far from clear whether Growcentia has




                                                 4
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 5 of 18




   properly complied with Rule 12(b)(5). Nevertheless, assuming arguendo that

   Growcentia failed to properly serve process on Jemie—rendering the Court without

   personal jurisdiction—the Court would not dismiss the case, but would instead direct

   Growcentia to properly serve process on Jemie. Thus, even if Growcentia properly

   effected service of process in the future, the Court would still have to reach the question

   of whether it has personal jurisdiction over Jemie. Therefore, in the interest of judicial

   efficiency, the Court will address the ultimate question of its personal jurisdiction over

   Jemie first.

   A.     Whether the Federal Statutes Authorize Service of Process

          In the Complaint, Growcentia alleges that the Court has subject matter

   jurisdiction under 15 U.S.C. §§ 1119 and 1121 (the Lanham Act), and 28 U.S.C. §§

   2201 and 2202 (the Declaratory Judgment Act). (¶ 19.) Further, Growcentia alleges

   that this Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§

   1331, 1338, and 1367. (Id.) Growcentia does not allege that this Court has diversity

   jurisdiction. (See generally ECF No. 1.) Prior to exercising personal jurisdiction over a

   defendant based on federal question jurisdiction, a district court must determine: “(1)

   whether the applicable statute potentially confers jurisdiction by authorizing service of

   process on the defendant and (2) whether the exercise of jurisdiction comports with due

   process.” Tyrrell v. Lexidan, Inc., 2020 WL 996877, at *2 (D. Colo. Mar. 2, 2020)

   (quoting Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006) (internal citations and

   quotation marks omitted)). If the federal statute is silent as to service of process, a

   district court looks to the law of forum state. Id.

          As an initial matter, the Court notes that the parties ignore this aspect of the

   personal jurisdictional analysis. Instead of addressing whether the pertinent federal


                                                 5
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 6 of 18




   statutes potentially confer jurisdiction by authorizing service of process on Jemie, the

   parties skip ahead to whether the Court may exercise jurisdiction under the Colorado

   long-arm statute, which would be appropriate under a case invoking the Court’s

   diversity jurisdiction—which the Complaint does not do.

          Nonetheless, because Trujillo states that the Court “must determine” this issue,

   the Court now does so. Trujillo, 465 F.2d at 1217. 17 U.S.C. § 501 and § 1202 are

   silent as to service of process. See Tyrell, 2020 WL 996877, at *2 (citing Job Store, Inc.

   v. Job Store of Loveland, Ohio, LLC, 2016 WL 9735786, at *2 (D. Colo. Sept. 7, 2016)).

   The Lanham Act does not authorize nationwide service of process (much less

   worldwide service, which would be required here to serve this Dutch defendant). See

   Job Store, 2016 WL 9735786, at *2. Similarly, the Declaratory Judgment Act does not

   provide for nationwide service of process. Dudnikov, 514 F.3d at 1070. A fellow judge

   in this District has observed that “§ 1338 jurisdiction” leads to Colorado’s long-arm

   statute, implying there is also no provision for service of process under that statute.

   See Tyrell, 2020 WL 996877, at *2. And the Court sees no provision for service in 28

   U.S.C. §§ 1331 or 1367. Therefore, given that the federal statutes are silent as to

   service of process, the Court must analyze the application of personal jurisdiction under

   both Colorado’s long-arm statute and the Constitution. See id.

   B.     Specific Jurisdiction2

          The Colorado long-arm statute, Colorado Revised Statutes § 13-1-124, has been
          2
              While the Complaint alleges that the Court has general personal jurisdiction over Jemie
   (¶ 10), in its response, Growcentia does not contest Jemie’s arguments that it is not subject to
   this Court’s general personal jurisdiction (ECF No. 25). In addition, Growcentia uses a heading
   entitled “This Court Has Specific Jurisdiction Over Jemie.” (Id. at 3.) Thus, as Jemie points out
   (ECF No. 28 at 1), Growcentia has conceded that Jemie is not subject to general personal
   jurisdiction, and the Court will solely analyze whether it may exercise specific personal
   jurisdiction over Jemie.



                                                   6
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 7 of 18




   construed to extend jurisdiction to the full extent permitted by the United States

   Constitution, so the jurisdictional analysis in this case reduces to a single inquiry of

   whether jurisdiction offends due process. See Job Store, 2016 WL 9735786, at *2

   (citing Pro Axess, Inc. v. Orlux Distrib., Inc., 428 F.3d 1270, 1276 (10th Cir. 2005);

   Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005)); see also Tyrell,

   2020 WL 996877, at *3 (noting that there is no need for a long-arm statutory analysis

   separate from the due process inquiry required by International Shoe Co. v. State of

   Washington, 326 U.S. 310 (1945) and its progeny). Personal jurisdiction comports with

   due process where a defendant has minimum contacts with the forum state and where

   those contacts are such that assuming jurisdiction does not offend “traditional notions of

   fair play and substantial justice.” Int’l Shoe, 326 U.S. at 316.

          The specific jurisdiction analysis is two-fold. First, the Court must determine

   whether Defendant has such minimum contacts with Colorado that he “should

   reasonably anticipate being haled into court” here. World-Wide Volkswagen Corp. v.

   Woodson, 444 U.S. 286, 297 (1980). Within this inquiry, the Court must determine

   whether Jemie purposefully directed its activities at residents of the forum, Burger King

   Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985), and whether Growcentia’s claim arises

   out of or results from “actions by . . . [the defendant] . . . that create a substantial

   connection with the forum State,” Asahi Metal Indus. Co. v. Superior Court of Cal., 480

   U.S. 102, 109 (1987) (internal quotations omitted). Second, if Jemie’s actions create

   sufficient minimum contacts, the Court must consider whether the exercise of personal

   jurisdiction over Jemie offends “traditional notions of fair play and substantial justice.”

   Job Store, 2016 WL 9735786, at *5 (citation omitted). This latter inquiry requires a




                                                  7
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 8 of 18




   determination of whether the Court’s exercise of personal jurisdiction over Jemie is

   “reasonable” in light of the circumstances of the case. Id.

          For the following reasons, the Court finds that Jemie lacks the minimum contacts

   with the District and State of Colorado such as would be required for the Court to

   exercise personal jurisdiction over it in this forum.

          1.       Jemie’s Cease and Desist Letter

          First, the only direct contact Jemie has had with Colorado is the cease and desist

   letter it sent to Growcentia’s counsel. (ECF No. 5.) Citing with approval Federal Circuit

   precedent, the Tenth Circuit has found that “a single cease-and-desist letter is

   insufficient to confer jurisdiction in a declaratory judgment action . . . .” C5 Med. Werks,

   LLC v. CeramTec GmbH, 937 F.3d 1319, 1324 (10th Cir. 2019) (citing Inamed Corp. v.

   Kuzmak, 249 F.3d 1356, 1361 (Fed. Cir. 2001) (“We have . . . repeatedly held that the

   sending of an infringement letter, without more, is insufficient to satisfy the requirements

   of due process when exercising jurisdiction over an out-of-state patentee.”)). Thus,

   Jemie cannot expect to be haled into the District of Colorado merely based on the

   cease and desist letter that it sent to Growcentia’s counsel. Jemie argues that the

   jurisdictional inquiry can end here but, for the sake of completeness, addresses

   Growcentia’s other arguments. (ECF No. 28 at 3.) The Court agrees, as this is the only

   evidence directly linking Jemie itself to Colorado and this action, but like Jemie, finds it

   appropriate to address Growcentia’s additional arguments regarding personal

   jurisdiction.

          2.       Hortisol USA Corp.’s Contacts

          In its response, Growcentia primarily relies on the actions of Jemie’s U.S.

   trademark licensee, non-party Hortisol USA Corp. (“Hortisol”), to argue that the Court


                                                 8
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 9 of 18




   may exercise personal jurisdiction over Jemie. Growcentia points to Hortisol’s

   advertising, marketing, and selling of CANNA products in the United States and

   Colorado to demonstrate Jemie’s minimum contacts with Colorado. (ECF No. 25 at 1,

   4–7.) In connection with this argument, Growcentia contends that Jemie “cannot use

   Hortisol as a shield against personal jurisdiction while using Hortisol’s marketing efforts

   as a sword in its infringement allegations.” (ECF No. 25 at 7.) Despite such arguments,

   for the following reasons, the Court finds such reliance unavailing.

                 a.     Business Relationship Between Hortisol and Jemie

          The Court first examines the business relationship between Jemie and Hortisol to

   determine whether imputing Hortisol’s purported contacts with Colorado to Jemie is

   appropriate. Hortisol is a Delaware corporation with its principal place of business in

   Los Angeles, California. (ECF No. 23 at 3; ECF No. 23-4 ¶ 2; ECF No. 23-5.)

   According to Heestermans, Hortisol is not controlled by Jemie, nor does Hortisol control

   Jemie. (ECF No. 23-1 ¶ 4.) Rather, the companies “are only remotely affiliated,” and

   Jemie is “not a parent, subsidiary, or sister company of Hortisol.” (Id.) Moreover,

   Heesterman states there is “no direct corporate relationship” between the companies

   and that they “do not operate as a joint venture.” (Id.)

          While Heesterman concedes that “Hortisol and Jemie do conduct business with

   each other,” it is “only through an arms-length, confidential, and exclusive trademark

   license and sales agreement which is governed by Dutch law.” (Id. ¶ 6.) Jemie itself is

   “an intellectual property holding company that does not manufacture, sell, advertise,

   distribute or market any products to anyone in the United States, nor does it sell,

   advertise, provide or market any services to anyone in the United States.” (ECF No. 23-

   1 ¶ 3.) It is Hortisol that “licenses trademarks owned by Jemie for use on products


                                                9
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 10 of 18




   manufactured and sold by Hortisol throughout the United States.” (Id.) The two

   companies maintain separate corporate identities and independent operations. (Id. ¶

   8.)

          Heesterman acknowledges that the President and Vice President of Hortisol are

   also directors of Jemie, but he states that they “have separate duties and different

   obligations in performing their discrete roles within each company, and these

   responsibilities do not overlap.” (Id.) Growcentia points out, and Jemie does not

   dispute (ECF No. 28 at 8), “the CEO, Secretary, and CFO positions of Hortisol are also

   occupied by those same Jemie directors” (ECF No. 25 at 8 (citing ECF No. 25-5)).

          Based on the foregoing, the Court cannot find, as Growcentia suggests, that

   Hortisol is “Jemie’s domestic counterpart” or that Hortisol “acts as Jemie’s U.S. based

   extension.” (ECF No. 25 at 2–3, 7.) Growcentia’s argument that “Jemie must exert

   control over Hortisol and its uses of the CANNA marks” (id.) is a conclusory argument

   unsupported by a citation to the record evidence, and it does not refute the

   aforementioned statements in Heestermans’s declaration that Jemie and Hortisol are

   separate entities who do business with each other at arm’s length and through a Dutch

   licensing agreement. While Growcentia emphasizes that the President, Vice President,

   CEO, Secretary, and CFO positions of Hortisol are occupied by Jemie directors, it fails

   to provide evidence that this corporate overlap—which according to Jemie does not

   equate with overlap in the individuals’ responsibilities regarding the two companies—

   somehow means Hortisol’s contacts are also Jemie’s contacts. The Court agrees with

   Jemie that in an effort to assert that the Court has personal jurisdiction over Jemie,

   “Growcentia conflates the roles of Jemie and . . . Hortisol.” (ECF No. 28 at 4.)




                                               10
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 11 of 18




          Had Growcentia provided the licensing agreement between Jemie and Hortisol

   and pointed to evidence of direction and control over Hortisol’s sales activities therein,

   the result might be different; however, the Court sees no such evidence before it. See

   Eco Pro Painting, LLC v. Sherwin-Williams Co., 807 F. Supp. 2d 732, 737 (N.D. Ill.

   2011) (“A key factor in evaluating whether a licensor’s status confers jurisdiction is the

   amount of control the licensor retains over the licensee.”). Under these circumstances,

   as the Court explains below, Growcentia’s attempts to attribute Hortisol’s purported

   contacts with Colorado to Jemie are unavailing.

                 b.     Hortisol’s Purported Contacts with Colorado

          Next, the Court analyzes Growcentia’s attempts to link Jemie and Hortisol

   through advertising and sales on the Internet. In addition to attempting to demonstrate

   the close business connection between Jemie and Hortisol, and thus the

   appropriateness of imputing Growcentia’s purported Colorado contacts to Jemie,

   Growcentia also argues that Jemie purposefully directed activities to Colorado by

   advertising to consumers in Colorado and directing consumers to purchase its products

   Colorado from more than 20 Colorado-based “CANNA Dealers” on the website

   www.cannagardening.com. (ECF No. 25 at 4–7.)

          As an initial matter, while in its response Growcentia confusingly refers to the

   website as Jemie’s website (ECF No. 25 at 4), in Jemie’s reply, Jemie states that

   cannagardening.com is actually “operated by Hortisol doing business as Canna

   Continental.” (ECF No. 28 at 6.) Additionally, while Growcentia observes that the

   website identifies preferred “CANNA dealers” in Colorado, there is no reference to

   Jemie. (ECF No. 25-2.) Further, the screenshot of the website which purportedly

   identifies Colorado dealers also identifies other dealers in the United States. The


                                               11
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 12 of 18




   Court’s review of the map provided by Growcentia shows no less than four other states

   with preferred dealers, including Nevada, Arizona, New Mexico, and Oklahoma. 3 (Id.)

   The Court agrees that “[t]o the extent Hortisol directs the advertising of products bearing

   Jemie’s marks, including on the <cannagardening.com> website, such advertising

   targets the U.S. as a whole and not Colorado specifically, which has been held to be

   insufficient to establish personal jurisdiction.” (ECF No. 28 at 7 (citing Fischer v. BMW

   of N. Am., LLC, 376 F. Supp. 3d 1178, 1183 (D. Colo. 2019)).) In another case

   analyzing personal jurisdiction, the undersigned found that “[n]ational marketing that

   merely incidentally reaches Colorado consumers is not sufficient to show that [the

   defendant] purposefully directed its activities at Colorado residents.” Durango Merch.

   Servs., LLC v. Flagship Merch. Servs., LLC, 2019 WL 3205958, at *2 (D. Colo. July 16,

   2019). The same conclusion applies here.

          The Court also reviewed Canna USA’s Facebook post regarding the results of a

   contest in Colorado in October 2018. (ECF No. 25-7.) However, the Court sees no

   reference to Jemie on that exhibit. Even if such a reference existed, this single example

   of a Colorado connection would be woefully short of demonstrating that the Court could

   exercise specific jurisdiction over Jemie in a manner which comports with the

   requirements of due process.

          Finally, Growcentia relies on a stream of commerce theory to persuade the Court

   that it may exercise specific jurisdiction over Jemie, arguing that in addition to Jemie’s

   “direct advertising, promotion, and sales of CANNA products in Colorado . . . the Court

   also has personal jurisdiction over the claims against Jemie because it places it[s]

          3
            There very well may be other preferred dealers throughout the United States that are
   not referenced in the screenshot in the exhibit.



                                                 12
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 13 of 18




   CANNA products . . . into the stream of commerce with the expectation that they will be

   sold in Colorado.” (ECF No. 25 at 8–12 (emphasis in original).) See World-Wide

   Volkswagen, 444 U.S. at 298 (noting that personal jurisdiction exists where “a

   corporation [ ] delivers its products into the stream of commerce with the expectation

   that they will be purchased by consumers in the forum state”).

          As an initial matter, the Court is skeptical that the stream of commerce line of

   cases applies to this set of facts, where Jemie is an intellectual property holding

   company that licenses its trademarks to Hortisol, not a manufacturer selling its products

   through a distributor. See, e.g., Eco Pro Painting, 807 F. Supp. 2d at 736–37 (“The

   mere existence of a licensor-licensee relationship, without more, is insufficient to impute

   the contacts of a licensee on the licensor for the purpose of establishing personal

   jurisdiction.” (citing Sinclair v. StudioCanal, S.A., 709 F. Supp. 2d 496, 510 n.8 (E.D. La.

   2010)) (internal quotation marks omitted)). Of course, the Court understands the

   parallel Growcentia tries to draw between the manufacturer/distributor relationship and

   the licensor/licensee-manufacturer relationship; it simply does not appear supported by

   the traditional stream of commerce law Growcentia cites. This is not a case arising from

   potential liability over the sale of faulty products in Colorado. In fact, Growcentia has

   not yet suffered any injury (see ECF No. 28 at 3); while Growcentia alleges a case and

   controversy exists (which the Court accepts for the sake of argument), this case is, at

   bottom, a declaratory judgment action.

          Nonetheless, analyzing this action under the stream of commerce cases does

   not help Growcentia. 4 Growcentia argues that the Court has personal jurisdiction here


          4
            Growcentia sets forth a thorough analysis of the history of Supreme Court precedent
   pertaining to personal jurisdiction and the stream of commerce theory. (ECF No. 25 at 8–12.)


                                                 13
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 14 of 18




   because there is a regular flow of Jemie’s CANNA products into Colorado. (ECF No. 25

   at 10 (citing Asahi, 480 U.S. at 111).) Further, Growcentia contends that even if the

   Court applies the more rigorous standard set forth in Asahi by Justice O’Connor, which

   requires “something more” than that the defendant was aware of its product’s entry into

   the forum state through the stream of commerce, the Court still has personal jurisdiction

   over Jemie. Asahi, 480 U.S. at 112. For support, Growcentia points to Jemie’s

   “advertising its association with CANNA products in the stream of commerce by

   permitting them 5 to use Jemie’s CANNA and CANNA-formative marks and directing

   consumers to purchase these goods in this State.” (ECF No. 25 at 11.) Additionally,

   Growcentia underscores that Jemie has purposefully directed other activities to

   Colorado, including Colorado-based promotions, attending (and sponsoring) events in

   Colorado, maintaining distributors and “preferred” distributors in Colorado, maintaining

   communications with consumers through magazines and Grow Guides in Colorado,

   causing its products to be sold in Colorado, and directing cease and desist letters into

   this state. (Id. at 11–12.)

          In its most recent opinion addressing the stream of commerce line of cases, the

   Tenth Circuit stated that “[t]his court has followed the Supreme Court in requiring a

   particular focus by the defendant on the forum State to satisfy the purposeful-direction



   The Court finds that it need not recount the same legal history in this Order, instead relying
   more concisely on the most recent analysis of stream of commerce cases by the Tenth Circuit
   set forth in XMission, L.C. v. Fluent LLC, 955 F.3d 833 (10th Cir. 2020). However, the Court
   notes that even if it analyzed the entire line of stream of commerce cases, including
   International Shoe, Asahi, and J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873 (2011), the
   result would be no different.
          5
           It is unclear who Growcentia references with the word “them,” but this appears to be a
   reference to Hortisol.



                                                 14
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 15 of 18




   requirement.” XMission, 955 F.3d at 843. The Court finds no such “particular focus” on

   Colorado by Jemie here. Rather, as noted above, Growcentia wants the Court to

   exercise personal jurisdiction over Jemie by relying on Hortisol’s purported contacts with

   Colorado.

          First of all “[a]s a general rule, it is not enough that the defendant might have

   predicted that its goods will reach the forum State.” XMission, 955 F.3d at 842 (citing

   Nicastro, 564 U.S. at 882). Additionally, as the Court has explained above, Growcentia

   has not demonstrated that Jemie directs or controls Hortisol’s business. See Fischer,

   376 F. Supp. 3d at 1186 (explaining that some degree of “direction or control” by the

   defendant over the distributor is necessary for a corporation to purposefully avail itself of

   a forum under Justice O’Connor’s opinion in in Asahi). “Absent direction or control, the

   mere fact that a distributor sells a defendant’s products in the forum state does not

   support the exercise of jurisdiction.” Id. at 1187 (citing Nicastro, 564 U.S. at 878 and

   887 (plurality op.), 892–93 (Breyer, J., concurring) (finding defendant’s contacts with the

   forum state insufficient to establish personal jurisdiction where there was no evidence

   that the U.S. distributor was under the defendant’s control)); Eaves v. Pirelli Tire, LLC,

   2014 WL 1883791, at *18 (D. Kan. May 12, 2014) (finding no personal jurisdiction

   where defendants did not exercise any control over distributor’s advertising, sales, or

   distribution efforts)).

          Based on the information before it, the Court finds that Hortisol’s marketing

   efforts are nationwide, not focused on Colorado. See Fischer, 376 F. Supp. 3d at 1186

   (“the creation of a global, or even nationwide, distribution system is insufficient, standing

   alone, to demonstrate minimum contacts with Colorado”). And, most importantly,




                                                15
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 16 of 18




   Growcentia has not demonstrated a degree of control over Hortisol by Jemie such that

   the Court may fairly impute Hortisol’s contacts to Jemie. As a result, the Court finds it

   cannot exercise personal jurisdiction over Jemie based on Hortisol’s purported contacts

   with Colorado.

          3.     Jemie’s Enforcement Actions

          Finally, Growcentia attempts to rely on various enforcement actions that Jemie

   brought outside of Colorado in its capacity as a licensor. (ECF No. 25 at 5–6.)

   Specifically, Growcentia points to a complaint Jemie filed in 2015 in the United States

   District Court for the Northern District of Illinois, which Growcentia argues demonstrates

   that Jemie advertises, promotes, and sells CANNA products in the United States “in

   concert with” Jemie’s licensee, Hortisol. (Id. at 5.) Further, Growcentia identifies an

   opposition proceeding that Jemie filed in 2018 in the United States Patent and

   Trademark Office (“USPTO”). (Id. at 6.) Growcentia relies on Jemie’s statements that it

   “has sold an extensive amount of goods and services in connection with the CANNA

   Name and Mark” and “has engaged in extensive advertising and promotion of goods

   and services in connection with the CANNA Name and Mark’ and by virtue of its

   ‘extensive sales, advertising, and promotion of goods and services, [Jemie] has built up

   and now owns a most valuable goodwill and reputation symbolized by its CANNA Name

   and Mark.’” (Id. (citation omitted).) Growcentia contends that these facts establish

   Jemie’s United States activities and intentional conduct in Colorado, and contradict

   Heesterman’s declaration that Jemie does “not manufacture, sell, advertise, distribute or

   market any products to anyone in the United States, nor does it sell, advertise, provide

   or market any services to anyone in the United States.” (ECF No. 23-1 ¶ 3.)

          While it is true that in the complaint in the Northern District of Illinois Jemie


                                                 16
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 17 of 18




   alleges that it “has been manufacturing and selling products under the well-known

   CANNA brand name and trademark internationally since 1993, and throughout the

   United States for almost 15 years,” the complaint also clarifies that it is Hortisol using

   the CANNA marks and trade name in the United States; Jemie merely uses the marks

   “through its licensee.” (ECF No. 28 at 5; ECF No. 25-3 ¶ 6.) Similarly, Jemie’s Notice

   of Opposition in the action before the USPTO states that “[Jemie] through its licensee

   adopted and began to use in the United States the name and mark CANNA in

   connection with the aforementioned goods and services.” (ECF No. 25-4 ¶ 2 (emphasis

   added).) Even more importantly, neither the Illinois action nor the action before the

   USPTO establish Jemie’s ties to this dispute or the District and State of Colorado.

          As a consequence, based on the foregoing, the Court finds that it lacks personal

   jurisdiction over Jemie in this action.

                                        IV. CONCLUSION

          For the reasons stated above, the Court ORDERS:

   1.     Defendant Jemie B.V.’s Motion to Dismiss Under Fed. R. Civ. P. 12(b)(2) for

   Lack of Personal Jurisdiction and 12(b)(5) for Insufficient Service of Process (ECF No.

   23) is GRANTED to the extent the Court finds that it lacks personal jurisdiction over

   Defendant;

   2.     Defendant Jemie B.V.’s Unopposed Motion for Status Update Regarding

   Pending Motion to Dismiss (ECF No. 64) is DENIED AS MOOT;

   3.     This case is DISMISSED WITHOUT PREJUDICE for lack of personal jurisdiction;

   and




                                                17
Case 1:20-cv-02619-WJM-NYW Document 68 Filed 08/10/21 USDC Colorado Page 18 of 18




   4.      The Clerk of Court shall enter judgment accordingly and shall terminate this

   case.

           Dated this 10th day of August, 2021.

                                                       BY THE COURT:



                                                       ______________________
                                                       William J. Martinez
                                                       United States District Judge




                                                  18
